DETAILED ACTION
Status of the Claims
Applicant’s election without traverse of Invention 1 (claims 1-8) in the reply filed on 12/14/2021 is acknowledged.
This application is in condition for allowance except for the presence of claims 9-20 directed to inventions non-elected without traverse.  Accordingly, claims 9-20 have been cancelled. 
Allowable Subject Matter
Claims 1-8 are allowed.
Closest Prior Art
	The closest prior art is found in Martel et al. ((2014) CRISPR-Cas: An efficient tool for genome engineering of virulent bacteriophages. Nucleic Acids Res., 42, 9504-9513, cited in the IDS filed 06/11/2018) and in Hatfield, (USPG Pub US 2017/0333500, with priority to Provisional application No. 62/337,370, filed 05/17/2016).
	Martel teaches phage genome engineering using the native CRISPR-Cas Type II-A system in Streptococcus thermophilus in phage 2972. Martel was able to make point mutations, deletions, and even substitution of a non-essential gene with an exogenous methyltransferase. While Martel suggests use of this CRISPR-Cas Type II-A system native to S. thermophilus to edit other, virulent phages that can infect other bacteria, the reference does not disclose or suggest the use of any other bacterial species for phage genome editing. Therefore, it would not have been obvious from the Martel reference to perform such phage genome editing using other bacterial species, such as Staphylococcus, especially because Staphylococcus cells have a Type III CRISPR (also called CRISPR-Cas10) system which comprises different genes/components and therefore reasonably operates differently from the CRISPR-Cas9 system taught by Martel.
	Hatfield suggests genetically modifying the Staphylococcus aureus-infecting bacteriophage VDX-10 by inserting a gene sequence into the genome that “increases the ability of the bacteriophage to replicate faster as compared to unmodified bacteriophage VDX-10” (e.g. as per para [0014]) using “CRISPR/CAS technology and lambda Red technology” (e.g. as per para [0031]), however, the reference is silent on the precise gene sequence to be inserted and the precise genome-editing technology to be used. Further, Hatfield does not propose using a particular Staphylococcus species to be used. Therefore, it would not have been obvious to combine these methods prior to the effective filing date of the invention and even if it were obvious to combine they would not teach every aspect of the claimed invention.
Reasons for allowance
The following is an examiner’s statement of reasons for allowance: 
The claims are allowed for the reason that a thorough search demonstrated the prior art does not teach or fairly suggest applicants' claimed genome editing system comprising a Staphylococcus cell and vector(s) comprising crRNA and a donor nucleic acid sequence as presently claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARYN KIMBERLY WOOD whose telephone number is (571)272-0576. The examiner can normally be reached Mon-Fri 7:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on 571-272-2876. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/T.K.W./Examiner, Art Unit 1639                                                                                                                                                                                                        
/JEREMY C FLINDERS/Primary Examiner, Art Unit 1639